42 N.J. Super. 493 (1956)
127 A.2d 175
FLOWERS BY DiALTON'S, A BODY CORPORATE, PLAINTIFF-APPELLANT,
v.
THE AMERICAN INSURANCE COMPANY, A BODY CORPORATE, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 22, 1956.
Decided November 27, 1956.
*494 Before Judges CLAPP, JAYNE and FRANCIS.
Mr. John Warren, Jr., argued the cause for appellant (Messrs. Parsons, Labrecque, Canzona & Combs, attorneys; Mr. Thomas J. Smith, of counsel).
Mr. William T. Wachenfeld argued the cause for respondent (Messrs Lum, Fairlie & Foster, attorneys).
The opinion of the court was delivered PER CURIAM.
The decision of Judge Larrabee pursuant to which the judgment under review was entered is reported in 39 N.J. Super. 44 (Law Div. 1956).
We need only emphasize that the statutory limitation appears to us to be as definite and unqualified as if embodied in a written policy and that any such oral insurance agreement, express or implied, which overreaches in duration of time the statutory limitation would be invalid. Cf. National Security Life & Casualty Co. v. Davis, 257 S.W.2d 943, 38 A.L.R.2d 764 (Tex. Sup. Ct. 1953); Lesk v. London & Lancashire Indemnity Co., 286 N.Y. 443, 36 N.E.2d 655 (Ct. App. 1941); Upton v. Travelers' Insurance Co., 178 P. 851, 2 A.L.R. 1597 (Cal. Sup. Ct. 1919).
The judgment is affirmed.